Citation Nr: 1814023	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for claimed bilateral lower extremity radiculopathy, to include as secondary to the cervical spine disability.

2.  Entitlement to service connection for claimed chest pain/myocardial infarction (MI), to include as secondary to the service-connected depressive disorder. 

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from December 30, 2009 to March 13, 2017.  

5.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another or by reason of being housebound.  

6.  Entitlement to SMC for loss of use of both lower extremities.

7.  Entitlement to specially adapted housing or a special home adaptation grant.

8.  Entitlement to an automobile allowance or specially adapted equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from September 1974 to May 1980.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, April 2010, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2013, the Veteran and spouse testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In February 2014, the Board dismissed the issues of service connection for a right knee disorder, hearing loss, tinnitus, diarrhea, a pulmonary embolus due to degenerative disc disease of the cervical spine, and a skin disorder other than pseudofolliculitis barbae after the Veteran asked to withdraw the appeal of those issues at the Board hearing, and granted service connection for depression based on secondary causation by the service-connected cervical spine disability.  The Board also remanded the issues of service connection for urinary tract infection (UTI)/prostatitis, erectile dysfunction (ED), low back disorder, sleep apnea, headaches, bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, diabetes mellitus, shortness of breath/upper respiratory infections, and chest pain/MI for VA examinations with medical opinions.  The issues of SMC for loss of use of a creative organ, loss of use of both lower extremities, aid and attendance of another person or by reason of being housebound, and automobile allowance and specially adapted housing were also remanded as inextricably intertwined issues.  

Pursuant to the Board's remand directives, VA examinations with medical opinions were provided in May 2014 and June 2014, and the remanded issues were readjudicated in December 2014 and January 2015.  

In the January 2015 rating decision, service connection was established for chronic prostatitis with UTI, radiculopathy of the bilateral upper extremities, and ED, to include SMC for loss of use of a creative organ.  Because those issues were fully resolved in the Veteran's favor during the course of remand, they are no longer before the Board.    

In April 2016, the Board denied service connection for headaches, diabetes mellitus, a low back disorder, sleep apnea, a respiratory disorder, and benign hypertrophy.   The Board also remanded the issues of service connection for radiculopathy of the lower extremities for the previously ordered VA examination with a medical opinion and service connection for chest pain/MI for a copy of the May 2014 VA examination report.  The issues of SMC based on the loss of use of the lower extremities, aid and attendance of another person or by reason of being housebound, special adapted housing, and automobile allowance/specially adapted equipment were remanded as inextricably intertwined appeals.  In June 2016, a VA examination with a medical opinion was provided for the service connection appeal for lower extremity radiculopathy, and a copy of the May 2014 VA examination report was included in the record.  In July 2016, the appeals were readjudicated.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Because the combined rating for service-connected disabilities is now rated at 100 percent effective from March 13, 2017, the Board has recharacterized the TDIU issue on appeal to reflect better the TDIU period at issue (i.e., the period when the combined disabilities have a rating of less than 100 percent) as reflected on the first page of this decision.

The Veteran appealed the portion of the Board's April 2016 decision denying service connection for headaches to the U.S. Court of Appeals for Veterans Claims (Court or CAVC). The Board's decision was partially vacated pursuant to an April 2017 Joint Motion for Partial Remand (Joint Motion) on the basis that the June 2014 VA medical opinion relied upon to deny the appeal was inadequate because the VA examiner provided no rationale.    

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no nerve injury or disease affecting the lower extremities during service and chronic symptoms of bilateral lower extremity paresthesia were not manifested during service.

2.  Symptoms of bilateral lower extremity paresthesia have not been continuous since service separation, and bilateral lower extremity paresthesia did not manifest to a compensable degree in the year following separation from service. 

3.  The current bilateral lower extremity paresthesia was manifested many years after service, is not causally or etiologically related to service, and was neither caused nor worsened beyond the normal progression by the service-connected cervical spine disability. 

4.  The complaints of chest pain during service were accompanied by upper respiratory symptoms, were related to upper respiratory infection, and resolved during service.

5.  There was no cardiovascular injury or disease during service.

6.  The current atypical chest pain was manifested many years after service and is not causally or etiologically related to service.

7.  The Veteran has reported one year of college education, has past relevant work experience as a construction laborer, and has not worked since 2001.

8.  For the entire TDIU rating period from December 30, 2009 to March 13, 2017, service connection is in effect for depressive disorder, rated at 50 percent; chronic prostatitis, rated at 20 percent from June 1, 2009 to March 13, 2017, and 60 percent thereafter; pseudofolliculitis barbae, rated at 30 percent; degenerative disc disease of the cervical spine, rated at 20 percent from June 1, 2009 to January 8, 2011, and rated at 30 percent thereafter; right upper extremity radiculopathy, rated at 20 percent; left upper extremity radiculopathy, rated at 20 percent; hemorrhoids, rated at 20 percent; gastroesophageal reflux disease (GERD), rated at 10 percent; and erectile dysfunction (ED), rated at 0 percent.  The combined disability rating is 90 percent from September 15, 2009 to March 13, 2017, and 100 percent thereafter.

9.  For the entire TDIU rating period from December 30, 2009 to March 13, 2017, the Veteran has been unable to secure or follow substantially gainful employment as a result of the service-connected disabilities.

10.  The impairment caused by the service-connected disabilities does not require the care or assistance of another on a regular basis and does not render the Veteran housebound.

11.  No service-connected disability has caused loss or loss of use of both lower extremities.

12.  The Veteran does not have permanent and total service-connected disability due to service-connected disability or disabilities.

13.  The Veteran does not have loss or permanent loss of use of one or both feet; or loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes to the required specified degree, by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for claimed bilateral lower extremity radiculopathy, to include as secondary to the cervical spine disability, are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for claimed chest pain/MI, to include as secondary to the service-connected depressive disorder, are not met.  38 U.S.C. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  Giving the benefit of the doubt to the Veteran, the criteria for a TDIU have been met for the entire period from December 30, 2009 to March 13, 2017.  38 U.S.C. 
§§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).

4.  The criteria for SMC based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C. 
§§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).

5.  The criteria for SMC based on the loss of use of both lower extremities have not been met.  38 U.S.C. §§ 3902, 5107(b) (2012); 38 C.F.R. §§ 3.350 (a)(2), 3.808, 4.3 (2017).

6.  The criteria for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C. §§ 2101, 5103, 5103A, 5107, 7104 (2012); 38 C.F.R. § 3.102, 3.159, 3.809, 3.809a (2017).

7.  The eligibility criteria for financial assistance in acquiring an automobile or other conveyance or special adaptive equipment have not been met.  38 U.S.C. 
§§ 3901, 3902, 5107(a) (2012); 38 C.F.R. §§ 3.159, 3.808, 4.63 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court or CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2009, January 2010, and June 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to the benefits sought on appeal, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once entitlement to the benefits is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the appeal process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ asked several questions in order to elicit testimony regarding the past and current lower extremity and chest symptoms, diagnoses, and treatment and the reason why he believed that the current claimed disabilities were related to service or a service-connected disability on a causation or aggravation basis.  In part due to the hearing testimony, the Board remanded the service connection appeals involving the claimed lower extremity radiculopathy and chest pain/MI for VA examinations with medical opinions.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The RO provided VA examinations in May 2014, June 2014, and June 2016.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with paresthesia of the bilateral lower extremities (with a differential diagnosis of lumbar radiculopathy versus peripheral neuropathy) and chronic atypical chest pain with no evidence of ischemic heart disease.  Paresthesia, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Atypical chest pain is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker, 708 F.3d 1331.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as paresthesia (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis for Lower Extremity Radiculopathy and Chest Pain

The Veteran contends that he has lower extremity radiculopathy caused or aggravated by the service-connected cervical spine disability.  At the June 2016 VA examination, the Veteran reported that the symptoms in the lower extremities began in 2000 and that he had been told that the symptoms were related to the service-connected cervical spine disability.  He does not contend that lower extremity symptoms began during service or shortly after service.  The Veteran also contends that he has a heart disability related to symptoms of chest pain manifested during service or, alternatively, was either caused or aggravated by the service-connected depressive disorder.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of nerve injury or disease affecting the lower extremities or cardiovascular injury or disease during service or that chronic symptoms of bilateral lower extremity paresthesia manifested during service.  The service treatment records, which are complete, are absent of any report of, complaint of, diagnosis of, or treatment for neurological problems involving the lower extremities or cardiovascular problems.  Although there were complaints of chest pain or chest discomfort at various times during active service, those complaints were accompanied by upper respiratory symptoms and specifically attributed to upper respiratory illnesses such as a cold or upper respiratory infection by service medical providers.  While there were in-service complaints of right leg pain and right knee pain in June 1975, the service medical provider wrote that the etiology of the complaints was questionable, with no indication that the complaints may be attributable to any neurological problem affecting the lower extremities.  

On the November 1979 service medical history questionnaire, the Veteran circled "No" when asked if he had ever had heart trouble or abnormal blood pressure or fainting spells or shortness of breath.  Approximately six months later, on the May 1980 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had neuritis, palpitation or pounding heart, heart trouble, or pain or pressure in the chest.  

Because the service treatment records are complete, show treatment for various medical ailments during service such as upper respiratory illness, including associated complaints of chest pain, and neck pain, the Veteran had the opportunity to report any neurological problems involving the lower extremities and any chest pain or cardiovascular problems at service separation and denied any current or past neuritis, heart trouble, or chest pain or pressure on the May 1980 service separation report of medical history, the Board finds that a nerve injury affecting the lower extremities, nerve disease affecting the lower extremities, a cardiovascular injury or disease, including chest pain attributable thereto, and lower extremity radiculopathy are conditions that would have ordinarily been recorded during service, if they had occurred or had been present; therefore, the lay and medical evidence generated contemporaneous to service, which shows no nerve injury or disease affecting the lower extremities, no cardiovascular injury or disease, and no chronic symptoms of lower extremity paresthesia during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of nerve injury affecting the lower extremities, nerve disease affecting the lower extremities, chronic symptoms of lower extremity paresthesia during service, and cardiovascular injury or disease during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no nerve injury or disease affecting the lower extremities, or "chronic" symptoms of lower extremity paresthesia during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of lower extremity paresthesia since service, including to a compensable degree within one year of service separation.  At the June 2016 VA examination, the Veteran reported that symptoms of the current lower extremity paresthesia were first manifested approximately in 2000, 20 years after service.  At an August 2009 VA nursing emergency department visit, the Veteran reported intermittent chest pain for one year duration and getting worse, which indicates that the onset of chest pain symptoms occurred in 2007, approximately 27 years after service separation.  The gap of approximately 20 years between service and the onset of lower extremity paresthesia symptoms, and the gap of approximately 27 years between service and the onset of current symptoms of atypical chest pain, is one factor that tends to weigh against a finding of continuous symptoms of lower extremity paresthesia after service separation, as well as against a finding of service incurrence of atypical chest pain.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of lower extremity paresthesia since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of lower extremity paresthesia manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence is against a finding of continuous symptoms of lower extremity paresthesia since service, including to a compensable degree within one year of service separation.  At the June 2016 VA examination, the Veteran reported that symptoms of the current lower extremity paresthesia were first manifested approximately in 2000, 20 years after service.  The gap of approximately 20 years between service and the onset of lower extremity paresthesia symptoms is one factor that tends to weigh against a finding of continuous symptoms of lower extremity paresthesia after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of lower extremity paresthesia since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of lower extremity paresthesia manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.


The weight of the evidence is against finding that the claimed lower extremity paresthesia, which was manifested many years after service separation, was otherwise causally or etiologically related to service or was caused or aggravated by the service-connected cervical spine disability.  After review of record and thorough examination of the Veteran, the June 2016 VA examiner opined that it was less likely than not that the bilateral lower extremity symptoms were related to active service.  In support of the medical opinion, the June 2016 VA examiner wrote that the exact etiology of the lower extremity symptoms was unclear and noted that the symptoms were being evaluated in the neurology clinic with a differential diagnosis of lumbar radiculopathy and peripheral neuropathy.  The June 2016 VA examiner noted that it was less likely that either lumbar radiculopathy or peripheral neuropathy would be caused or aggravated by the service-connected cervical spine disability because the lower extremities would be involved in lumbar radiculopathy, not cervical radiculopathy.  The June 2016 VA examiner wrote that she was not aware of medical literature suggesting a link between cervical spine problems and peripheral neuropathy.  The June 2016 VA examiner noted that the Veteran had been diagnosed with diabetes mellitus, which can cause peripheral neuropathy even with slight elevations in glucose.

The June 2016 VA examiner further explained that the Veteran reported that symptoms in the lower extremities started in 2000, which was 20 years after service separation.  The June 2016 VA examiner also noted that the 1975 lumbar spine x-ray included in the record showed no significant abnormalities, and the Veteran denied having past or current neuritis or recurrent back pain when asked at the time of the May 1980 service separation examination.  The June 2016 VA examiner wrote that the 2014 VA back examination showed degenerative joint disease of the lumbar spine consistent with age and unlikely related to service.  The June 2016 VA examiner noted that the Veteran's complaints regarding the lower extremities were more severe than imaging suggested and demonstrated a nondermatomal distribution.  See also June 2014 VA examination report (noting that the Veteran had subjective impairment of sensation to touch and pinprick in the entire bilateral legs, which was a pattern not seen with peripheral neuropathy or radiculopathy).  The June 2016 VA examiner also referenced a post-service back injury in a 2008 motor vehicular accident (MVA) and the Veteran's report that he had been wheelchair bound since the MVA.  

The June 2016 VA examiner has medical expertise and training as a physician, had accurate information and data on which to base the medical opinion, and supported the medical opinion with adequate rationale; therefore, the June 2016 VA medical opinion is of significant probative value.  There is no medical opinion to the contrary of record.  Although the Veteran told the June 2016 VA examiner that he was told that the lower extremity symptoms were related to the service-connected cervical spine disability, the Veteran did not specify who provided the opinion that such a nexus relationship exists so it is unclear whether the individual who provided the opinion was competent to do so and the basis for the medical opinion; therefore, the purported opinion is of no probative value and is outweighed by the June 2016 VA medical opinion discussed above.

The weight of the evidence is against finding that the Veteran has a current cardiovascular disability that was either otherwise causally or etiologically related to service or was caused or aggravated by the service-connected cervical spine disability or the service-connected depressive disorder.  At an August 2009 VA nursing emergency department visit, the Veteran reported intermittent chest pain for one year duration and getting worse, which indicates that the onset of chest pain symptoms occurred in 2007, approximately 27 years after service separation.  The gap of approximately 27 years between service and the onset of current symptoms of atypical chest pain is one factor that tends to weigh against a finding of service incurrence of atypical chest pain.  

After review of the record and interview and examination of the Veteran, the May 2014 VA examiner diagnosed chronic and stable atypical chest pain with no objective evidence of ischemic heart disease and opined that it was less likely than not that the it was related to service or caused or aggravated by the service connected cervical spine disability, including medications taken for treatment of the service-connected cervical spine disability, or the service connected depressive disorder.  In support of the medical opinion, the May 2014 VA examiner noted that there was no record of treatment for atypical chest pain or any cardiac disorder during service.  The May 2014 VA examiner wrote that a possible nontransmural scar seen on the 2012 cardiac nuclear imaging study was not confirmed by echo examination three months later, and ischemic heart disease was not confirmed on cardiac catheterization performed in 2009 which was negative for coronary artery disease.  The May 2014 VA examiner added that there was no objective evidence that coronary artery disease had developed in the intervening time.  The May 2014 VA examiner added that the medical articles submitted by the Veteran had been reviewed and were not pertinent to the examination.       
   	
The June 2016 and May 2014 VA examiners had adequate and accurate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the June 2016 and May 2014 VA medical opinions are of significant probative value.  There is no competent medical opinion to the contrary of record.  Although the Veteran testified that his physicians told him that the chest pain was associated with chronic pain, anxiety, and depression that is related to the service-connected cervical spine disability; however, there is no medical opinion of record purporting to link the chest pain to the service-connected cervical spine disability so the basis for the purported medical opinion is not clear.  Thus, the Veteran's statement regarding what medical providers purportedly told him regarding the cause of chest pain, with no explanation of the rationale for the purported medical opinion, is of no probative value. 

The Veteran has repeatedly asserted his belief that service-connected cervical spine disability caused or worsened beyond the normal progression the claimed lower extremity radiculopathy and that the service-connected cervical spine disability and/or service-connected depressive disorder caused or worsened beyond the normal progression the claimed chest pain/MI; however, as a lay person, under the particular facts of this case, he does not have the requisite medical expertise to diagnose a neurological disability such as radiculopathy or a cardiovascular disability such as MI or render a competent medical opinion either on the relationship between the complex interaction between the neurological musculoskeletal systems or the complex interaction between the cardiovascular and musculoskeletal systems or the complex interaction between the cardiovascular and neuropsychiatric systems, on either a causal or aggravation basis.  Such diagnoses and opinions as to relationship involve an understanding of complex interactions between body systems, involve making findings based on medical knowledge and clinical testing results, and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  In addition, while a medical opinion considers symptoms to help determine the dates of onset of disabilities of claimed lower extremity radiculopathy and claimed chest pain/MI, the opinion is not based primarily on the reported symptoms that are capable of lay observation.  It is also based on medical knowledge and an understanding of the various potential causes or etiologies of the lower extremity and chest pain symptoms and any factors or conditions that may contribute to the worsening of such symptoms.  Consequently, the Veteran's purported opinion that he has lower extremity radiculopathy due to service or the service-connected cervical spine disability or has a cardiovascular disability due to service or service-connected cervical spine and/or psychiatric disabilities is of no probative value and is outweighed by the VA medical opinions discussed above.  

Although the Veteran is competent to report having had a MI, the account is inconsistent with other lay and medical evidence showing no history of MI; therefore, it is not credible and is of no probative value.  

Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for bilateral lower extremity paresthesia claimed as radiculopathy, as well as service connection for atypical chest pain claimed as chest pain/MI; therefore, the service connection appeals must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

TDIU Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to above for the service-connected disability or disabilities are met and, in the judgment of the rating agency, such service-connected disabilities render a veteran unemployable.   Id.

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A veteran's employment history, his or her educational and vocational attainment, as well as his or her particular physical disabilities are to be considered in making a determination on unemployability.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

For the entire TDIU period from December 30, 2009 to March 13, 2017, service connection is in effect for depressive disorder, rated at 50 percent; chronic prostatitis, rated at 20 percent from June 1, 2009 to March 13, 2017; pseudofolliculitis barbae, rated at 30 percent; degenerative disc disease of the cervical spine, rated at 20 percent from June 1, 2009 to January 8, 2011, and rated at 30 percent thereafter; right upper extremity radiculopathy, rated at 20 percent; left upper extremity radiculopathy, rated at 20 percent; hemorrhoids, rated at 20 percent; GERD, rated at 10 percent; and ED, rated at 0 percent.  The combined disability rating is 90 percent from September 15, 2009 to March 13, 2017.

Thus, the Veteran has two or more service-connected disabilities, with at least one service-connected disability rated at 40 percent or higher (e.g., depressive disorder), and the combined rating for the service-connected disabilities is 70 percent or greater (i.e., 90 percent).  In consideration thereof, the Board finds that the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16 (a) are met for the entire TDIU rating period from December 30, 2009 to March 13, 2017.

After review of all the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran is unable to secure or follow substantially gainful employment as a result of the service-connected disabilities for the rating period from December 30, 2009 to March 13, 2017.  The evidence shows that the Veteran has one year of college education, has past relevant work experience in construction, and has not worked since 2001.  See December 2009 VA Form 21-8940.  The evidence shows that the Veteran has limited education and his past work experience in construction work likely requires focus and concentration to avoid injury, as well as upper extremity strength and agility in order to safely use various building tools.  Because the service-connected depressive disorder was manifested by a number of psychiatric symptoms to include chronic sleep impairment, and disturbances of motivation and mood (to include anxiety and depressed mood), and the service-connected upper extremity radiculopathies were manifested by mild intermittent pain and mild numbness, the Board finds that the Veteran would have had significant difficulty performing construction work duties during the TDIU rating period.  The chronic sleep impairment and disturbances of motivation and mood due to the service-connected depressive disorder would significantly interfere with the ability to focus and concentrate while performing construction work, and the pain and numbness in the upper extremities due to the service-connected upper extremity radiculopathy would significantly impair the ability to handle and use building tools.  He has received no training or education since he stopped working in 2001.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disabilities alone are of sufficient severity so as to preclude substantially gainful employment for the entire TDIU rating period from December 30, 2009 to March 13, 2017; therefore, the criteria for a TDIU under 38 C.F.R.
§ 4.16 (a) are met for the entire TDIU rating period from December 30, 2009 to March 13, 2017.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 38 C.F.R. §§ 3.340, 3.341, 4.15, and 4.16.

SMC Aid and Attendance/Housebound Legal Criteria

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2017). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350.

SMC Aid and Attendance or Housebound Analysis

The Veteran seeks SMC based on the need for the aid and attendance of another or housebound status.  At the Board hearing, the Veteran testified that he requires the aid and attendance of another person due to being confined to a wheelchair, chronic pain related to change of posture and neck pain, and limited range of motion in the upper and lower extremities due to chronic pain. 

After review of the lay and medical evidence of record, the Board finds that the criteria for SMC based on the need for the aid and attendance of another have not been met because the weight of the evidence shows no need for the regular aid and attendance of another due to service-connected disabilities.  The evidence shows that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, is not blind in both eyes, is not permanently bedridden and is not so helpless as to be in need of regular aid and attendance due to any service-connected disability or service-connected disabilities.  The Veteran is not service-connected for any disability involving the feet or lower extremities, is not shown to have loss of use of one hand, and is not service-connected for any disability involving the eyes.  

The weight of the evidence also shows that the Veteran is not bedridden due to service-connected disability.  Although the August 2012 VA aid and attendance or housebound examiner noted that the Veteran was wheelchair-bound, the evidence shows that the Veteran's confinement to a wheelchair is due to a post-service MVA injury.  The August 2012 VA examiner added that the Veteran was able to leave the home or immediate premises as needed, which is evidence against finding that the Veteran must actually remain in bed.  

The service-connected prostatitis is manifested by voiding dysfunction, including increased urinary frequency and absorbent material that must be changed more than four times a day, which indicates some inability to attend to the wants of nature due to service-connected disability.  Although the service-connected upper extremity radiculopathy is manifested by intermittent numbness and pain, the symptoms are not shown to be severe enough to result in the inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness.  

The symptoms and functional impairment associated with the service-connected depressive disorder are not of the severity to cause any mental incapacity because the Veteran does not need protection from hazards or dangers incident to his daily environment.  See also June 2011 letter from the treating VA psychiatrist (noting that the Veteran has shown competence in managing his life, finances, and chronic mental illness for many years and requesting that the Veteran's financial guardian be resolved).  

Because the Veteran is wheelchair-bound, the evidence suggests an inability of the Veteran to dress or undress himself and keep himself ordinarily clean and presentable without assistance; however, such impairments are not shown to be associated with any service-connected disability.  Rather, they are shown to be related to a post-service MVA injury and related disability.  Furthermore, the evidence shows no frequent need of adjustment of any special prosthetic or orthopedic appliances without assistance.  For these reasons, the Board finds that the criteria for entitlement to SMC based on the need for the aid and attendance of another person have not been met.

The Board next finds that the criteria for SMC based on housebound status have not been met or approximated.  The evidence does not show that the Veteran was housebound due to service-connected disabilities at any time during the period.  The Veteran was neither substantially confined to his dwelling and the immediate premises as a result of the service-connected disabilities nor institutionalized due to the service-connected disabilities.  For these reasons, the Board finds that the criteria for entitlement to SMC by reason of being housebound have not been met, and the appeal must be denied.

SMC based on Loss or Loss of Use of the Lower Extremities Legal Criteria

SMC under 38 U.S.C. § 1114 (2012) is payable, in pertinent part, if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet.  The term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350 (a)(2) (2012) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 (2017) which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of three and one-half inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2017), complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

SMC Analysis based on Loss or Loss of Use of the Lower Extremities

The Veteran contends that he is entitled to SMC based on loss or loss of use of both feet.  He seeks the benefits on the basis that he is wheelchair-bound.  

After review of all the lay and medical evidence of record, the Board finds that the criteria for SMC based on loss or loss of use of the lower extremities are not met.  For reasons explained above, service connection is not established for radiculopathy of the lower extremities.  The Veteran is not service-connected for any disability affecting the lower extremities.  Although the Veteran is bound to a wheelchair, such impairment is related to a post-service MVA injury and related disability, and is not related to service or a service-connected disability.  For these reasons, SMC based on loss or loss of use of the lower extremities is not warranted.

Specially Adapted Housing Legal Criteria

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbow; and (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C. § 2101 (a); 38 C.F.R. § 3.809. 

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands, or certain deep partial and full thickness or subdermal burns, or residuals of an inhalation injury.  38 U.S.C. 
§ 2101(b); 38 C.F.R. § 3.809a(b).

Specially Adapting Housing/Special Home Adaptation Grant Analysis

The Veteran seeks specially adapted housing or a special home adaptation grant on the basis that he is wheelchair-bound.  Initially, the Board finds that the Veteran does not have a current permanent and total disability rating.  As stated above, service connection is in effect for depressive disorder, rated at 50 percent from September 15, 2009 to September 28, 2017, and rated at 70 percent thereafter; chronic prostatitis, rated at 20 percent from June 1, 2009 to March 13, 2017, and rated at 60 percent thereafter; pseudofolliculitis barbae, rated at 30 percent; degenerative disc disease of the cervical spine, rated at 20 percent from June 1, 2009 to January 8, 2011, and rated at 30 percent thereafter; right upper extremity radiculopathy, rated at 20 percent from June 1, 2009; left upper extremity radiculopathy, rated at 20 percent from June 1, 2009; hemorrhoids, rated at 20 percent from June 29, 2010; GERD, rated at 10 percent from July 9, 2010; and ED, rated at 0 percent from June 29, 2010.  Herein, a TDIU was established based on the severity of symptoms and functional impairment primarily associated with the service-connected upper extremity radiculopathy and psychiatric disabilities from December 30, 2009 to March 13, 2017, and the combined rating for service-connected disabilities is 100 percent from March 13, 2017; however, the evidence does not show that the Veteran has a permanent and total disability rating at this time.  

Additionally, after review of the record, the Board finds that the criteria for specially adapted housing are not met.  None of the service-connected disabilities include or result in loss or loss of use of the lower extremities, blindness in both eyes, loss of loss of use of one lower extremity with residual organic disease or injury affecting balance or propulsion, loss or loss of use of one lower extremity with loss or loss of use of one upper extremity affecting balance and propulsion, loss or loss of use of both upper extremities to preclude use of arms at or above the elbow, or full thickness or subdermal burns.  As explained above, the Veteran is wheelchair-bound due to a post-service MVA injury and related disability.  He is not service connected for any disability affecting the lower extremities.  In consideration of the foregoing, the award of assistance for specially adapted housing is not warranted for any period.  

The Board next finds that the criteria for a special home adaptation grant are not met.  The Veteran does not have permanent and total service-connected disability due to service-connected disability; therefore, the criteria for a special home adaption grant are not met for any period.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Automobile Allowance or Specially Adapted Equipment Legal Criteria

In order to establish entitlement to an automobile and adaptive equipment under 
38 U.S.C. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; a severe burn injury, where deep partial thickness or full thickness burns result in scar formation that causes contractures and limits motion of one or more extremities or the trunk and precludes effective operation of an automobile; or amyotrophic lateral sclerosis (ALS).  38 C.F.R. 
§ 3.808(a),(b).  A veteran is also entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C. 
§ 3902 (b)(2); 38 C.F.R. § 3.808 (b)(6). 

 The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808. The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance." 38 C.F.R. §§ 3.350(a)(2), 4.3.  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

Automobile Allowance or Specially Adapted Equipment Analysis

After review of all the evidence of record, the criteria for financial assistance in acquiring an automobile or other conveyance or special adaptive equipment are not met.  Although the Veteran is wheelchair-bound and has loss of use of the feet, the impairment of the lower extremities is due to a nonservice-connected injury and disability rather than any service-connected disability.  None of the service-connected disabilities results in or is manifested by the loss, or permanent loss of use, of at least one foot or a hand, or permanent impairment of vision in both eyes, a severe burn injury where deep partial thickness or full thickness burns result in scar 

formation that causes contractures and limits motion of one or more extremities or the trunk and precludes effective operation of an automobile.  The Veteran does not have ALS.  For these reasons, automobile allowance or specially adapted equipment is not warranted in this case.


ORDER

Service connection for claimed lower extremity radiculopathy, to include as secondary to the cervical spine disability, is denied.

Service connection for claimed chest pain/MI, to include as secondary to the service-connected cervical spine disability and/or the service-connected depressive disorder, is denied. 

A TDIU from December 30, 2009 to March 13, 2017 is granted.

SMC based on the need for the aid and attendance of another or by reason of being housebound is denied.

SMC for loss of use of both lower extremities is denied.

Specially adapted housing and a special home adaptation grant is denied.

An automobile allowance or specially adapted equipment is denied.


REMAND

Service Connection for Headaches

The April 2017 Joint Motion orders the Board to obtain a supplemental VA medical opinion supported by rationale that addresses the question of whether the Veteran's headaches are either caused by or otherwise etiologically related to service; therefore, a remand for a supplemental VA medical opinion is needed.

Accordingly, the issue of service connection for headaches is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the June 2014 VA examiner who examined the claimed headache disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current headache disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


